Name: Commission Regulation (EEC) No 627/92 of 12 March 1992 amending Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy
 Date Published: nan

 13 . 3. 92 Official Journal of the European Communities No L 68/9 COMMISSION REGULATION (EEC) No 627/92 of 12 March 1992 amending Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff note should be deleted ; whereas, therefore, Annex I to Regulation (EEC) No 2658/87 should be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Commission Regulation (EEC) No 374/92 (2), and in particular Article 19 thereof, Whereas additional note 1 to Chapter 4 of the Combined Nomenclature set out in Annex I to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (3), as last amended by Commission Regulation (EEC) No 396/92 (4), lays down the calculation method to be used to determine the fat content of certain sweetened milk products ; whereas use of this method could lead to certain products being classified in subheadings whose description may not correspond to the actual composition of the products in question ; whereas, therefore, the said Article 1 In Chapter 4 of the combined nomenclature set out in Annex I to Regulation (EEC) No 2658/87 additional note 1 is deleted and additional note 2 becomes additional note 1 . Article 2 This Regulation shall enter into force on 16 March 1992. This Regulation shall be binding in its entirety and direcdy applicable in all Member States. Done at Brussels, 12 March 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 13. (2) OJ No L 41 , 18 . 2. 1992, p. 9 . 0 OJ No L 256, 7. 9 . 1987, p. 1 . (4) OJ No L 44, 20. 2. 1992, p. 9 .